Martin, J.
delivered the opinion of the court The plaintiff claims wages as an overseer, and part of the crop for the labour of two of his slaves, on a special contract made with the defendant’s agent.
The answer, after the general issue, denied the agency of the person who made the contract, and averred the plaintiff had received large sums for which he was accountable, and judgment was prayed in reconvention.
The plaintiff had judgment for $575.
The defendant appealed.
Our attention is drawn by the appellant to a bill of exceptions taken by his counsel below to the opinion of the court, refusing him leave to examine a witness as to the value of the plaintiff’s services. Leave was refused on the ground of the plaintiff’s having declared on a special agreement, which precluded the necessity, and rendered it useless to enquire into the value of the services.
We think the district court did not err.
On the merits we are of opinion that the *301question of fact was correctly pronounced on by the district judge.
Thomas for the plaintiff—Boyce for the defendant.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.